ORDER SETTING ASIDE ORDER OF REINSTATEMENT
The Motion of the Character and Fitness Committee to set aside the Order conditionally reinstating movant to the Kentucky Bar Association is hereby granted.
The original movant in this action, Susan Carol Fisler, was suspended from the practice of law in the Commonwealth of Kentucky in February of 1986. She filed an application for reinstatement on January 31, 1991. Before the granting of that Order, Fisler was reviewed by the Character and Fitness Committee of the Kentucky Board of Bar Examiners. During her hearing before the Committee, Fisler admitted to having written several checks which were returned for insufficient funds. She assured the Committee that this would not happen again. Upon such reassurances, the motion for reinstatement was granted on September 15, 1992. Reinstatement was conditional subject to the requirements of SCR 3.510.
Following the entry of that Order, during which time Fisler was in the process of completing the requirements necessary to regain admittance, she again issued several checks which were dishonored. The Character and *873Fitness Committee now requests that the Order reinstating Fisler to membership in the Kentucky Bar Association be set aside.
Agreeing with the Committee that Fisler’s behavior represents a violation of the criminal laws of the Commonwealth and is evidence of a lack of the character and fitness required for membership in the Bar, it is now the Order of the Supreme Court that the Order of September 15, 1992, be set aside and the suspension of Susan Carol Fisler be reinstated.
All concur.
STEPHENS, C.J., not sitting.
ENTERED: March 24, 1994.
/s/ Charles M. Leibson Deputy Chief Justice